On request of the State Industrial Board the Attorney-General certified to this court, under the provisions of section 23 of the Workmen’s Compensation Law, the following question of law: “ Is a contractor the subject of whose contract involves a hazardous employment, i. e., road building, under the provisions of Section 3, Subdivision 1, Group 3, of the Workmen’s Compensation Law, who sub-contracts part of such contract to a sub-contractor, who in turn sub-contracts part of his contract to a sub-sub-contractor, liable for and chargeable with the payment of compensation to an employee of the sub-sub-contraetor, who sustains an injury which arises out of and in the course of his employment, where *640neither the sub-contractor nor the sub-sub-contraetor has secured any compensation insurance, under the provisions of Section 56 of the Workmen’s Compensation Law? ” Question certified answered in the affirmative. Hill, P. J., McNamee, Crapser, Bliss and HefEernan, JJ., concur.